Citation Nr: 1747421	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.

3.  Entitlement to an effective date earlier than May 22, 2008, for the grant of service connection for bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active duty from October 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from November 2008 and March 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

Since the RO last considered the claims, additional evidence has been added to the Veteran's claims file.  The additional evidence includes VA treatment records and examination reports.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the Veteran because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105 (e) (West 2014).  Although VA does not currently interpret section 7105(e) as extending to evidence that was not submitted by the Veteran, such as VA-generated evidence including VA treatment records and examination reports, the VA treatment records and examination reports are essentially duplicative of evidence already of record at the time that the RO last considered the claims, as a review of the evidence shows examination findings consistent with those before VA when it last adjudicated the appeal.  As the additional evidence is merely cumulative in nature and does not provide any pertinent evidence with regard to the Veteran's claims, the Board finds no prejudice in proceeding with a decision in this case.  38 C.F.R. § 20.1304 (c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  During the appeal the service-connected hearing disability was shown to be manifested by no more than loss of hearing acuity measured at Level VI in the right ear and V in the left ear.

2.  The Veteran is in receipt of a 10 percent rating for tinnitus and factors warranting extraschedular consideration for tinnitus are neither shown nor alleged.

3.  The Veteran's claim for service connection for hearing loss was previously denied in a rating decision in May 1998; the decision was not appealed and it became final.

4.  On May 22, 2008, the RO received a new claim for service connection for hearing loss; no communications were received by VA following the rating decision in May 1998 and prior to May 22, 2008, that may be construed as a claim for service connection for hearing loss.

5.  The Veteran's claim for service connection for tinnitus was previously denied in a rating decision in October 1991; the decision was not appealed and it became final.

6.  On May 22, 2008, the RO received a new claim for service connection for tinnitus; no communications were received by VA following the rating decision in October 1991 and prior to May 22, 2008, that may be construed as a claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2016).

2.  The Veteran has been assigned the maximum schedular rating for tinnitus and the criteria for referral for an extraschedular rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87 Diagnostic Code 6260 (2016). 

3.  The October 1991 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The May 1998 rating decision that denied service connection for hearing loss is  final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  The criteria for the assignment of an effective date prior to May 22, 2008, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for the assignment of an effective date prior to May 22, 2008, for the grant of service connection for hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Higher Ratings

The Veteran contends that he is entitled to an initial compensable disability rating for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Bilateral hearing loss

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
 § 4.85(h), Table VIA (2016).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2016).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2016).

Service connection for the Veteran's bilateral hearing loss was granted, effective May 22, 2008.  A 20 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100. 

An October 2012 VA examination found the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 55, 65, 80, and 85, and in the left ear were 45, 75, 90, and 95.  The pure tone threshold average in the right ear was 71 and in the left ear it was 76 decibels.  Speech discrimination was 92 percent in the right ear and 80 percent in the left ear.  Occupationally, the Veteran's hearing loss was productive of difficulty with understanding speech in conversations.  The Veteran also endorsed tinnitus that was bothersome and worse at night or early in the morning.  He described constant high pitch ringing in the left ear.  

Based on the October 2012 examination findings, for the right ear, the average pure tone threshold of 71 decibels, along with a speech discrimination percentage of 92 warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 76 decibels, along with a speech percentage of 80 percent warrants a designation of Roman Numeral V under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numeral V, the appropriate rating is 10 percent under Diagnostic Code 6100.

However, as the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more on the right, an exceptional pattern of hearing impairment is shown under 38 C.F.R. § 4.86 (a).  Applying the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to Table VIA produces a numerical designation of VI for the right.  Applying the results from TABLE VIA, entering the numeral designations of VI for the right ear and V for the left ear to TABLE VII yields a disability rating of 20 percent under Diagnostic Code 6100.

On VA audiology consult in October 2013 the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 55, 55, 80, and 80, and in the left ear were 45, 65, 85, and 95.  The pure tone threshold average in the right ear was 68 and in the left ear it was 73 decibels.  Speech discrimination was 88 percent in the right ear and 92 percent in the left ear.  Under Table VI, the October 2013 audiometric findings correspond to Level III hearing loss in the right ear and II in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII.

Applying the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to Table VIA produces a numerical designation of V for the right.  Applying the results from TABLE VIA, entering the numeral designations of V for the right ear and II for the left ear to TABLE VII yields a disability rating of 10 percent under Diagnostic Code 6100.

On VA audio examination in March 2014 the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 50, 55, 75, and 75, and in the left ear were 40, 55, 80, and 80.  The pure tone threshold average in the right ear was 64 and in the left ear it was 64 decibels.  Speech discrimination was 88 percent in the right ear and 92 percent in the left ear.  The Veteran indicates right ear constant tinnitus for over 50 years.  The Veteran described impairment form hearing loss as it was productive of difficulty with understanding speech in conversations.  He also stated that tinnitus was constant in his right ear and very bothersome.   

Under Table VI, the March 2014 audiometric findings correspond to Level III hearing loss in the right ear and II in the left ear.  Those Roman numerical designations again equate to a noncompensable disability rating under Table VII. Applying the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to Table VIA produces a numerical designation of V for the right.  Applying the results from TABLE VIA, entering the numeral designations of V for the right ear and II for the left ear to TABLE VII yields a disability rating of 10 percent under Diagnostic Code 6100.

On VA examination in August 2017 the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 55, 65, 80, and 85, and in the left ear were 45, 75, 95, and 95.  The pure tone threshold average in the right ear was 71 and in the left ear it was 76 decibels.  Speech discrimination was 92 percent in the right ear and 80 percent in the left ear.  The Veteran reported constant tinnitus.  Under Table VI, the August 2017 audiometric findings correspond to Level II hearing loss in the right ear and V in the left ear.  Those Roman numerical designations again equate to a 10 percent disability rating under Table VII.  Applying the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to Table VIA produces a numerical designation of VI for the right.  Applying the results from TABLE VIA, entering the numeral designations of VI for the right ear and V for the left ear to TABLE VII yields a disability rating of 20 percent under Diagnostic Code 6100.

Although the severity of his hearing loss appears to have fluctuated somewhat during the appeal period, the evidence does not show that the criteria for a rating higher than 20 percent for bilateral hearing loss were met at any time during the appeal.  The Board is cognizant of the Veteran's reported difficulties in understanding speech.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability.
The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as ongoing difficulty in understanding spoken speech,  are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

The record pertinent to the entire appeal period contains multiple lay statements and treatment records that report the Veteran's ongoing difficulty in understanding spoken speech.  Indeed, the VA examinations conducted throughout the appeal note the Veteran's continued hearing difficulty.  In sum, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b) for any part of the appeal period.

In summary of all the foregoing, the Board finds an initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Tinnitus

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available from the effective date of the award of service connection.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether unilateral or bilateral).  Accordingly, no higher schedular evaluation is warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2016). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the record does not show that the Veteran's tinnitus results in symptomatology not contemplated by the rating schedule in kind or degree.  Therefore, referral for extraschedular consideration is not warranted.

Effective Date for Grant of Service Connection

The Veteran contends that the effective date of the award of service connection for bilateral hearing loss and tinnitus should be earlier than that currently assigned.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. § 3.400 (r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  As no CUE has been alleged in an unappealed prior decision, the Board will not consider whether CUE exists in any prior final decisions.

A November 1980 decision denied service connection for an ear condition.  The Veteran was notified of this decision and his appellate rights.  The Veteran's service connection claims for hearing loss and tinnitus were denied in October 1991 on the basis that the evidence failed to show that hearing loss, which was documented in the medical evidence, and tinnitus, were incurred in or aggravated by service.  The Veteran was notified of this decision and his appellate rights.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the October 1991 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

In a May 1998 rating decision the RO denied service connection for hearing loss.  The Veteran was notified of this decision and his appellate rights, but he did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the May 1998 rating decision is final.  Id. 

On May 22, 2008, VA received the Veteran's claims for service connection for hearing loss and tinnitus.  Medical treatment records after 2002 noted hearing loss as part of the Veteran's medical problems list.  In a November 2008 rating decision the RO declined to reopen the claims for service connection for hearing loss and tinnitus as new and material evidence had not been submitted to reopen the claims.  The Veteran appealed that decision.

The Veteran underwent a VA examination in October 2012.  The examiner opined that hearing loss and tinnitus were etiologically related to noise exposure while in active service.  Accordingly, in March 2013, the RO granted service connection for bilateral sensorineural hearing loss and assigned an initial rating of 20 percent effective May 22, 2008, the date of receipt of the current appeal.  The RO also granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective May 22, 2008.  The Veteran appealed for an earlier effective dates for the grant of service connection and this appeal ensued. 

In the present case, because of the prior final decisions in October 1991 and May 1998, the claims by which the Veteran was granted service connection for hearing loss and tinnitus were claims to reopen previously denied claims for service connection for the claimed disabilities.  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005). 

The evidence of record does not reflect any written communication from the Veteran prior to May 22, 2008 and after the previous final denials, that may be interpreted as a formal or informal claims to reopen the previously disallowed claims for service connection for hearing loss and tinnitus.  In fact, following the October 1991 rating decision the Veteran made no correspondence to VA addressing the issue of service connection for tinnitus.  Similarly, following the May 1998 rating decision, he submitted no correspondence to VA addressing the issue of service connection for hearing loss.  No correspondence was received pertaining either claim until the respective filing of the current application to reopen the claims was received on May 22, 2008.  Additionally, the earliest medical evidence of record showing a nexus between bilateral hearing loss and tinnitus, and service, was the medical opinion of the VA examiner in October 2012, after the current appeal was received.    

The date of receipt of the Veteran's petition to reopen the service connection claims for bilateral hearing loss and tinnitus was May 22, 2008.  Therefore, the Board finds that the earliest effective date of service connection for these disabilities is May 22, 2008.

To the extent the Veteran argues that he is entitled to an earlier effective date of May 22, 2008 for the grant of service connection for hearing loss and tinnitus  because VA treatment records documented treatment for the conditions prior to that date, the evidence that documented hearing problems did not associate it with service, and as noted, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon, supra (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) (" [W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  Indeed, neither the Veteran nor his representative has made a specific argument as to why earlier effective dates are warranted.

Effective dates for service connection are not based on the date the condition began and cannot be any earlier than date of receipt of claim to reopen.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

Given the finality of the October 1991 and May 1998 rating decisions, the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q)(ii), (r) (2016).  Accordingly, the Board concludes that May 22, 2008 is the proper effective date for the grant of service connection for hearing loss and tinnitus, as that is the date of receipt the application to reopen the claims for service connection for bilateral hearing loss and tinnitus following the prior final rating decisions.  As a preponderance of the evidence is against entitlement to earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

An initial disability evaluation higher than 20 percent for the service-connected bilateral hearing loss is denied.

An initial evaluation higher than 10 percent for tinnitus is denied.

An effective date earlier than May 22, 2008, for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than May 22, 2008, for the grant of service connection  for tinnitus is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


